Per Czir.

The note and protest have been annexed to the record, but we can only form a conjecture of what was the real ground of action before the alderman. Here it is possible, that by a particular guaranty, Bradley to whom it has been indorsed, might have been responsible for the amount of the note; and we are not to presume any thing against a judgment. We do not incline to set aside judgments, unless for manifest error. Brad- * -i ley, *has also acquiesced in the judgment, by praying the 437-1 benefit of his freehold. If injustice had been done him, he might have had his remedy on an appeal, upon the merits.
Judgment affirmed.